Citation Nr: 1424239	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  02-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating greater than 40 percent for degenerative disc disease of the lumbar spine from November 9, 2000 to December 11, 2006.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.M. Rutkin


INTRODUCTION

The Veteran had active military service from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a hearing before the undersigned in December 2005.  A transcript is of record.

In an April 2012 decision, the Board, in pertinent part, denied entitlement to a rating greater than 40 percent prior to December 12, 2006 for degenerative disc disease of the lumbar spine, and granted a rating of 60 percent as of December 12, 2006.  In an April 2013 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated that portion of the Board's decision denying a rating greater than 40 percent prior to December 12, 2006 for the Veteran's low back disorder, and remanded the claim for compliance with the instructions in the joint motion.  The parties to the joint motion made it clear that the Veteran does not dispute the 60 percent evaluation assigned as of December 12, 2006, and this is confirmed in a January 2014 letter submitted by the Veteran's representative.  The parties also agreed that the Board needed to further address the issue of whether entitlement to TDIU had been raised in light of statements by the Veteran during the pendency of this claim that he was not working in part due to his low back disability.  




FINDINGS OF FACT

1. Since November 9, 2000, the date of claim, the Veteran's low back disorder has been manifested by constant pain, demonstrable spasms, bulging discs with neural foraminal narrowing, and neurological symptoms including radiation into the right leg and radiculopathy, with little intermittent relief. 

2. Since November 9, 2000, the Veteran's low back disorder and service-connected right ankle disorder have been sufficiently incapacitating as to result in unemployability.


CONCLUSIONS OF LAW

1. From November 9, 2000 to December 11, 2006, the criteria for a 60 percent rating, but no higher, for degenerative disc disease of the lumbar spine have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).

2. The criteria for entitlement to TDIU have been satisfied for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, and 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

All notification action needed to make a decision as to the claims on appeal has been accomplished.  Through a February 2006 notice letter, the Veteran was notified that the evidence should show that his service-connected disability had gotten worse.  While the notice did not refer to the general criteria for assigning disability ratings or effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), a remand for further VCAA notice is not necessary.  The effective date is not an issue on appeal and the Veteran, through his attorney representative, has shown actual knowledge of the information and evidence necessary to substantiate a claim for a higher rating regarding the evaluation of spine disorders.

Specifically because the appeal is for a higher initial rating, additional VCAA notice is not required as the underlying claim has been substantiated.  Additionally, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that the February 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer. 

Although the notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in December 2011, which followed the notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Consequently, a remand of the issues on appeal for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Loma Linda, California.  Records from multiple private treatment providers have also been associated with the claims file.  Pursuant to a previous remand of the Board in February 2006, the Appeals Management Center (AMC) requested the Veteran's records from the Social Security Administration (SSA).  In March 2006, SSA responded that the Veteran had filed for disability benefits, but had been denied.  Moreover, the SSA folder had been destroyed.  In light of SSA's response, further attempts to obtain SSA records would be futile.  In March 2006, and January 2008 letters, the AMC notified the Veteran that SSA records were unavailable.

Additionally, the Veteran has been provided VA examinations in connection with his claims, the reports of which are of record.  Pursuant to the Board's April 2010 remand, the Veteran was afforded a VA examination in February 2011.  This was to assure that an adequate examination was conducted to comply with the September 2009 Joint Motion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  That examination report contains sufficient evidence by which to decide the claims, regarding the origin of the Veteran's low back disorder and the severity of his degenerative disc disease of the lumbar spine in the context of the rating criteria.  Furthermore, the Veteran was afforded a hearing before the Board in December 2005, the transcript of which is also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Increased Rating 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection, and must determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (concerning staged ratings in increased rating claims). 

The date of the Veteran's service connection claim for a low back disorder is November 9, 2000.  During the pendency of this claim, the criteria for rating back disabilities in the VA Schedule for Rating Disabilities were revised effective September 23, 2002, and again effective September 26, 2003.  As a result, there are essentially two sets of criteria, the earlier criteria and the current criteria, applicable to the evaluation of the Veteran's low back disorder.  The Board may not apply a current regulation prior to its effective date unless the regulation explicitly provides otherwise, and thus may not apply the current rating criteria prior to its September 23, 2002 effective date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, this rule does not prohibit the Board from applying the earlier criteria to the period on or after the effective dates of the new rating criteria if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's low back disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would accord him the highest rating.  

Prior to December 12, 2006, the Veteran's low back disorder has been rated as 40 percent disabling under old Diagnostic Code (DC) 5293, which assigns a 40 percent rating for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief.  38 C.F.R. § 4.71a (2002).  The Veteran argues that the criteria for a 60 percent rating under old DC 5293 have been satisfied since the November 2000 date of claim.  See 38 C.F.R. § 4.71a (2002).  The maximum schedular rating under DC 5293 is 60 percent, which is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  Under a precedent opinion of VA's Office of General Counsel, VAOPGCPREC 36-97 (1997), DC 5293 involves loss of range of motion because the nerve defects and resulting pain associated with injury to the sciatic nerve may cause limitation of motion of the cervical, thoracic, or lumbar vertebrae.

Resolving any doubt in favor of the claim, the Board finds that since November 9, 2000, the Veteran's low back disorder has more nearly approximated the criteria for a 60 percent rating under DC 5293.  VA treatment records dated in March 2000 show reports of "constant" pain and constant "severe" spasms with radiation into the right leg.  A June 2002 treatment record shows a diagnosis of radiculopathy based on the Veteran's report of back pain with radiation into the legs.  It was noted that the Veteran was in "continuous pain."  A July 2002 VA magnetic resonance imaging (MRI) study showed multilevel degenerative disc disease and facet osteoarthrosis contributing to moderate to severe neural foraminal narrowing.  Circumferential bulging of discs was revealed at several levels.  In a December 2002 VA treatment record, the Veteran described his back pain as a 10/10 in severity.  The treating clinician diagnosed degenerative joint disease with radiculopathy.  This treatment record, a March 2005 VA examination report, and other treatment records show that the Veteran takes prescribed narcotic medication to alleviate his pain.  The March 2005 VA examination report states that the Veteran's paraspinal muscles were "spasmed" on examination.  X-rays showed "severe" degenerative joint disease with loss of disc space height throughout the lumbar spine.  Large osteophytes throughout and mild retrolisthesis at multiple levels was also shown.  The examiner diagnosed a severe lumbar strain with extensive degenerative joint disease throughout the lumbar spine.  At the April 2006 VA examination, straight leg raising was positive at 30 degrees. 

Given the objective evidence of neurological manifestations of the Veteran's lumbar disc disease since at least 2002, and credible evidence of "constant" pain, radiculopathy, and spasms since 2000, the evidence is at least in equipoise as to whether the criteria for a 60 percent rating under DC 5293 have been satisfied since November 2000.  See 38 C.F.R. § 4.71a.  There is no evidence showing that the Veteran did not have objective neurological impairment prior to the 2002 imaging studies.  Moreover, there is objective evidence of spasms and credible evidence that the Veteran has had little intermittent relief from his symptoms since November 2000.  Such relief as may be afforded by the Veteran's narcotic medication cannot be taken into account in this respect.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  Accordingly, resolving any doubt in favor of the claim, the criteria for a 60 percent rating under DC 5293 are satisfied as of November 9, 2000.  See 38 C.F.R. § 4.71a; see also 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Separate or higher ratings are not otherwise warranted under the old rating criteria.  Indeed, apart from DC 5293, ratings in excess of 40 percent are not available under the previous criteria.  Old DC 5292 provides for the assignment of a 20 percent evaluation for moderate limitation of motion of the lumbar spine.  A maximum 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a (2003).  As the 40 percent rating assigned under DC 5293 already takes into account limitation of motion, to assign a separate rating under DC 5292 would violate the rule against pyramiding.  38 C.F.R. § 4.14.

Under old DC 5295, which pertains to lumbosacral strain, a 10 percent rating is assigned for characteristic pain on motion.  38 C.F.R. § 4.71a (2002).  A 20 percent rating is warranted for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  Id.  A maximum disability rating of 40 percent is assigned for severe lumbosacral strain when there is listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id.  

Here again, the 40 percent rating assigned under DC 5293 accounts for the loss of forward bending and lateral motion, and there is no evidence of listing of whole spine to the side or positive Goldthwaites's sign.  Thus, a separate rating is not warranted under old DC 5295 as this would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  

With regard to the current General Rating Formula for Diseases and Injuries of the Spine, there is no evidence of ankylosis of the lumbar spine prior to December 11, 2006.  Thus, a rating greater than 60 percent is not available under these criteria.  See 38 C.F.R. § 4.71a.  A higher rating is also not warranted based on painful motion, incoordination, fatigability, or weakness, as the maximum rating based on limitation of motion has already been assigned.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997); VAOPGCPREC 36-97.

A rating greater than 60 percent is not available under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a.  Moreover, a separate rating is not warranted as it would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2013).

Finally, with regard to associated neurologic abnormalities under the current criteria, a separate rating is not warranted, as neurological manifestations are already taken into account in the assignment of a 60 percent rating under DC 5293, which expressly compensates for neurological involvement.  See 38 C.F.R. § 4.71a (2002).  Moreover, a higher rating is not available under the applicable criteria for rating neurological disorders, as there is no evidence of complete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a (2013).  

In summary, the Veteran's low back disability has more nearly met the criteria for a 60 percent rating under DC 5293 from November 9, 2000 to December 11, 2006.  The criteria for a rating greater than 60 percent have not been satisfied at any point during this period, for the reasons discussed above.  Accordingly, staged ratings are not warranted for this time frame.  See Fenderson, 12 Vet. App. at 126. 

Referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of the Veteran's low back disorder and the schedular criteria does not indicate that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Prior to December 2006, the Veteran's low back disability has been manifested by constant, radiating pain, spasms, numbness, and limitation of motion.  These manifestations are expressly contemplated by old DC's 5293, under which his low back disorder is currently evaluated, as well as old DC's 5292 and 5295.  See 38 C.F.R. § 4.71a (2002).  They are also contemplated by the current General Rating Formula under 38 C.F.R. § 4.71a (2013) and sections 4.40 and 4.45 of the regulations.  There is no other evidence indicating that the disability picture associated with the Veteran's low back disorder is exceptional or unusual.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  Accordingly, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, resolving any doubt in favor of the claim, a 60 percent rating is granted for the period from November 9, 2000 to December 11, 2006 for the Veteran's service-connected low back disorder.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3. 

III. TDIU

The issue of entitlement to TDIU has been raised in connection with the evaluation of the Veteran's low back disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record); see also 38 C.F.R. §§ 3.340, 4.16 (2013).  Specifically, the Veteran indicated at the March 2005 VA examination and at the December 2005 hearing that he had stopped working due to his low back pain.  He also wrote in a June 2005 statement that he had not worked in over fifteen years due to chronic pain in his back and foot.  Accordingly, this appeal raises the issue of entitlement to TDIU.  See id.  For the following reasons, the Board finds that the criteria for entitlement to TDIU have been satisfied throughout the pendency of this claim. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).
In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

The criteria for schedular consideration of entitlement to TDIU are satisfied for the entire period on appeal.  A 60 percent rating for the Veteran's low back disability is in effect since November 9, 2000, and a separate 30 percent rating for the Veteran's service connected right ankle disorder has also been in effect throughout the pendency of this claim.  Moreover, both disabilities affect the musculoskeletal system and share the same etiology, as the low back disorder was service connected as secondary to the right ankle disorder.  Accordingly, schedular consideration of entitlement to TDIU is warranted.  See id.

Prior to the February 2011 VA examination, VA examiners had not commented on whether the Veteran's service-connected disorders produced unemployability.  However, the evidence shows that the Veteran has not worked since the late 1970's or early 1980's due to his low back and right ankle disabilities.  While he initially stopped working in order to attend school full time as a geologist, as reflected in an October 1981 VA examination report, he wrote in a June 1985 statement that he was unable to return to work due to his low back and right ankle disorders.  A June 1988 private orthopedic evaluation, which was performed in connection with an application for SSA disability benefits, reflects that the Veteran stopped working in 1979 due to low back pain, according to his reported history.  The examiner noted that he last worked as a cable splicer, and concluded that the Veteran's "overall spine and lower-extremity problems" resulted in a "poor prognosis" for a return to this former activity.  This background supports a finding that the Veteran's low back and right ankle disorders produce unemployability when considering the Veteran's occupational history.  While he completed two years of college, according to a January 2014 formal application for TDIU benefits, the Veteran's vocational history and work experience does not appear to include any sedentary jobs.  

In the February 2011 VA examination report, the examiner found that the Veteran's low back disorder would prevent him from working in a position that required prolonged sitting, standing, or walking due to his pain.  According to the examiner, the Veteran would be able to work in a sedentary position if permitted work part-time hours with frequent breaks to stand up.  However, the examiner also noted that the Veteran's right ankle disorder prevented him from standing or walking for more than a few minutes at a time.  

Resolving any doubt in favor of the claim, the combined effects of the Veteran's low back and right ankle disorders are sufficiently incapacitating as to result in unemployability in light of the severity of these disorders, the Veteran's work history and experience, the findings in the June 1988 orthopedic evaluation report that the Veteran's prognosis was "poor" for a return to the type of work he performed previously, and the Veteran's own statements as to his inability to resume work due to these disorders.  It should also be noted that although the VA examiner found the Veteran could do part time sedentary work, "substantially gainful employment" is defined as work which is more than marginal.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  It is not clear that the type of work the Veteran could do as described by the examiner would meet that requirement given its part-time nature and the restrictions or modifications involved.  Any doubt on this issue is resolved in favor of the claim.  See 38 C.F.R. § 3.102. 

Accordingly, applying the benefit of the doubt, TDIU is granted for the entire period on appeal.  See 38 C.F.R. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to a rating of 60 percent, but no higher, for degenerative disc disease of the lumbar spine from November 9, 2000 to December 11, 2006 is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a total disability rating based on individual unemployability is granted effective November 9, 2000, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


